DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters that are not mentioned in the description: 200 (in Figure 1) and 98 (in Figure 4). Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because of the following reasons:
The reference character “14” has been used to designate both the second pivot hub in Figure 1 and the spring in Figures 3-5.
The reference character “20” has been used to designate both the first arm in Figure 1 and the torsion spring in Figures 2-4.
The reference character “70” has been used to designate both the outer circumferential wall of the second pivot hub in Figure 1 and second seal surface of the first pivot hub in Figures 3-4.
The reference character “72” has been used to designate both the cylindrically-shaped roller in Figure 1 and the torsion spring guide in Figure 4.
The reference character “120” has been used to designate both the second tensioner wheel axis in Figure 1 and the second pivot hub in Figures 2-4.
The reference character “140” has been used to designate both the first arm in Figure 1 and the thrust surface of the second pivot hub in Figures 3-4.
The reference character “142” has been used to designate both the cylindrically-shaped roller in Figure 1 and the thrust surface of the second pivot hub in Figures 2 and 4.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Claim Objections

Claims 17-18 are objected to because of the following informalities that requires appropriate corrections:
In claim 17, line 11, the limitation “coupling a closure member to base” should read “coupling a closure member to a base”.
In claim 18, line 1-2, the limitation “wherein prior to applying an axial preload to the spring the method comprises” should read “wherein prior to applying an axial preload to the spring, the method comprises”.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. That is lines 3-4 in claim 12 recites the limitation “the first seal being sealingly engaged to the closure member and the first arm”. However, according to paragraphs 0038-0039 and figures 3-4 in applicant’s specification/ drawings, the first seal (24) is disposed between the closure member (22) and the second arm (114), where the lips (184) of the first seal (24) are configured to sealingly engaged with the first seal surface (128) formed on the second arm (114) and the seal surface (190) formed on the closure member (22). Therefore, the claim 12 appears to contradict the written description pertaining to the claimed invention, and/ or fail to meet the written description requirement.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 17 is rejected under 35 U.S.C. 102(a)(1) and/ or 35 U.S.C. 102(a)(2) as being anticipated by Kawashima et al. (U.S. Patent 5,234,385 hereinafter referred to as “Kawashima”).

In regards to claim 17, Kawashima teach (Figures 1-4) a method for assembling a tensioner (belt tension adjusting device illustrated in figure 1), the method comprising: providing a shaft (support shaft 8) and a head (collar 13, which is press-fitted on the upper end of the support shaft 8); the shaft (support shaft 8) having a head mount (upper end of the support shaft 8) and a spring mount (portion of the support shaft 8 that is disposed between the collar 13 and the damper bolt 10); positioning a spring (elastic member 14) over the shaft (support shaft 8) and onto the spring mount (portion of the support shaft 8 that is disposed between the collar 13 and the damper bolt 10); assembling the shaft (support shaft 8) to the head (collar 13), such that the head (collar 13) and a shoulder (damper bolt 10, which is fitted on the spline 9 formed on the support shaft 8) formed on the shaft (damper bolt 10) limit movement of the spring (elastic member 14) along a pivot axis (axis extending through the center of the base 7/ support shaft 8/ bore 4 of the pulley arm 1) in a direction away from the head (collar 13); assembling a first arm (pulley arm 1) onto the shaft (support shaft 8); the first arm (pulley arm 1) being pivotable about the pivot axis (axis extending through the center of the base 7/ support shaft 8/ bore 4 of the pulley arm 1) relative to the shaft (support shaft 8); applying an axial preload to the spring (initial spring force of the elastic member 14 when the elastic member 14 is initially positioned .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-11, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al. (U.S. PGPUB 2019/0242463A1 hereinafter referred to as “Fischer”), in view of Replete et al. (U.S. PGPUB 2015/0051033A1 hereinafter referred to as “Replete”).

In regards to claim 1, Fischer teach (Figures 1-6), a tensioner (tensioner 10) comprising: a base (base 12) defining a pivot axis (tensioner arm pivot axis ‘A’); the base (base 12) having a head (larger diameter portion of the base 12 that is in contact with the stationary structure 99, as 
Whereas, Replete teach (Figures 8-10 and 13a), a tensioner (tensioner 100 with the damping structure 200) comprising: a base (shaft member 114) defining a pivot axis (first pivot axis 104); the base (shaft member 114) having a head (retaining member 206) and a shaft (first shaft 116) that is fixedly coupled (as disclosed in paragraph 0103) to the head (retaining member 206); the shaft (first shaft 116) having a spring mount (smaller diameter portion of the first shaft 116 that defines the end portion 212) that is disposed axially adjacent to the head (retaining member 206); a spring (conical washers 210, which are configured to produce a biasing force that urge the first friction member 202 into engagement with the second friction member 208) received on the spring mount (smaller diameter portion of the first shaft 116 that defines the end portion 212); and the spring mount (smaller diameter portion of the first shaft 116 that defines the end portion 212) having an exterior surface (outer surface of the end portion 212 of the first shaft 116) that is smaller in diameter than an exterior surface (outer surface of the larger diameter portion of the first shaft 116) of a portion of the shaft (larger diameter portion of the first shaft 116) that is adjacent to the spring mount (smaller diameter portion of the first shaft 116 that defines the end portion 212); wherein, the shaft (first shaft 116) and the head (retaining member 206) cooperate to limit movement of the spring (conical washers 210) in both an upward and a downward axial direction along the pivot axis (first pivot axis 104) (figure 13a clearly illustrate, 
Accordingly, it would have been an obvious design choice to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to reduce the exterior diameter of the spring mount on the shaft in Fischer’s tensioner to be smaller than the exterior diameter of remaining portions of said shaft as suggest by Replete (in other words, to radially recess the exterior surface of the spring mount from the exterior surface of the shaft similar to the spring mount on the shaft disclosed by Replete). This would result in the spring received by said modified spring mount, to be disposed between a shoulder formed by the larger diameter portion of the shaft and a head fixedly attached to the end of the shaft; which will effectively prevent/ limit the axial displacement/ sliding of said spring along the shaft in both the upward axial direction and in the downward axial direction. Axial displacement of the spring along the shaft can inadvertently alter and/ or change the axial biasing/ urging force exerted on the first arm by the spring during the operation of the tensioner; causing the first arm to slide axially along the shaft as it pivots about the pivot axis. Furthermore, since the spring in Fischer’s tensioner is configured to dampen pivoting motion of first arm about the pivot axis, the axial displacement of said spring along the shaft can also result in unfavorable inconstancies in damping force applied to the first arm by said spring. Thus, it is advantageous to prevent the axial movement of the spring along the shaft in both the upward and downward axial directions (or to maintain the axial position of the spring), in order to avert the first arm from displacing along the shaft, to eliminate 

    PNG
    media_image1.png
    723
    958
    media_image1.png
    Greyscale


In regards to claim 2, Fischer in view of Replete teach all intervening claim limitations as shown above. Fischer further teach (Figures 1-6), the spring (axial preload members 40) comprises one or more Belleville spring washers (as disclosed in paragraph 0031).

In regards to claims 5-6, Fischer in view of Replete teach all intervening claim limitations as shown above. Fischer further teach (Figures 1-6), the shaft (smaller diameter axially extending portion of the base 12, as indicated in the modified figure 4 above) having a coupling segment 

In regards to claims 7-8, Fischer in view of Replete teach all intervening claim limitations as shown above. Fischer further teach (Figures 1-6), the closure member (front disc 62) engaging the cylindrical surface of the coupling segment (outer surface on the upper end section of the smaller diameter axially extending portion of the base 12 that is configured to receive the front 
Nevertheless, it would have been an obvious design choice to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to connect/ couple the closure member in the improved tensioner taught by Fischer in view of Replete, to the coupling segment of the shaft in said tensioner using an interference fit/ press-fit. Such a modification will effectively prevent the closure member form displacing/ sliding along the shaft; thereby, also reducing the displacement of the second arm, and subsequently the first arm, along the shaft during the operation of the tensioner. Furthermore, press-fitting the closure member on to the cylindrical surface of the coupling segment will enhance the engagement between closure member and the cylindrical surface of the coupling segment; which is beneficial in preventing the disengagement of the closure member from the coupling segment of the shaft in an even an upward axial force is imparted on said closure member by the second arm.

In regards to claims 9-10, Fischer in view of Replete teach all intervening claim limitations as shown above. Fischer further teach (Figures 1-6), the tensioner (tensioner 10) additionally comprising a second arm (second/ upper tensioning arm 16) and a second tensioner wheel (second pulley 48); the second arm (second/ upper tensioning arm 16) being disposed on the shaft (smaller diameter axially extending portion of the base 12, as indicated in the modified figure 4 above) for pivoting motion about the pivot axis (tensioner arm pivot axis ‘A’); the 

In regards to claims 11 and 13, Fischer in view of Replete teach all intervening claim limitations as shown above. Fischer further teach (Figures 1-6), the tensioner (tensioner 10) additionally comprising a torsion spring (biasing member 30, which may be a torsion spring as disclosed in paragraph 0028) that is disposed between the first arm (first/ lower tensioning arm 14) and the second arm (second/ upper tensioning arm 16); the torsion spring (biasing member 30) biasing the first arm (first/ lower tensioning arm 14) and the second arm (second/ upper tensioning arm 16) towards one another about the pivot axis (tensioner arm pivot axis ‘A’); the torsion spring (biasing member 30) having a plurality of helical coils (coils 61) that are disposed between a first spring end (first end 32) and a second spring end (second end 36); wherein, the first spring end (first end 32) abuts the first arm (drive face 34 on the first/ lower tensioning arm 14) and the second spring end (second end 36) abuts the second arm (drive face 38 on the second/ upper tensioning arm 16) (see also paragraphs 0028, 0030, 0032, and 0037-0038).

In regards to claims 14-15, Fischer in view of Replete teach all intervening claim limitations as shown above. Fischer further teach (Figures 1-6), the tensioner (tensioner 10) additionally comprising a torsion spring (biasing member 30, which may be a torsion spring as .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fischer in view of Replete as applied to claims 1, 9, and 11 above, and further in view of Dutil et al. (U.S. PGPUB 2013/0260933A1 hereinafter referred to as “Dutil”).

In regards to claim 12, Fischer in view of Replete teach all intervening claim limitations as shown above. Fischer further teach (Figures 1-6), the tensioner (tensioner 10) additionally comprising a closure member (front disc 62) that is coupled to the base (base 12) on a side of the shaft (upper distal end of the smaller diameter axially extending portion of the base 12) that is opposite the spring mount (section of the base 12 that is located between the shoulder 42 and the support member 4, as indicated in modified figure 4 above). Fischer nonetheless fails to disclose, the tensioner (tensioner 10) also including a first seal that sealingly engages with the closure member (front disc 62) and the second arm (second/ upper tensioning arm 16), and a second seal that sealingly engages with the first arm (first/ lower tensioning arm 14) and second arm (second/ upper tensioning arm 16). 

	Henceforth, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the modified tensioner taught by Fischer in view of Replete with a first seal and second seal using the additional teachings in Dutil; and also to position said first and second seals at locations of the tensioner where any outside contaminants (i.e. dirt, debris, fluids, and/ or other environmental factors that can hinder the pivoting motion of first and second arms about the pivot axis) can enter/ penetrate the interior of the tensioner. Since Fischer’s tensioner include a gap formed between the closure member and the second arm, and another gap formed between the first arm and the second arm, it would have been a trivial solution for one of ordinary skill in the art to close/ tightly seal said gaps by positioning a first seal between the closure member and the second arm, and by positioning a .

Allowable Subject Matter

Claims 3-4, 16, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims for the flowing reasons:
In regards to claim 3, Fischer in view of Replete teach all intervening claim limitations as shown above. Yet, Fischer is silent on the head (larger diameter portion of the base 12 that is in contact with the stationary structure 99, as indicated in the modified figure 4 above) including a seal groove for receiving a seal that sealingly engages the head (larger diameter portion of the base 12) and the first arm (first lower/ tensioning arm 14). Replete also fail to cure these deficiencies in the tensioner taught by Fischer. In contrast, Dutil does teach (Figure 3) a tensioner (belt tensioner 12) comprising: a base (base 20 with the spring cap 24) defining a pivot axis (axis 33); the base (base 20 with the spring cap 42) having a head (spring cap 42) and a shaft (pivot tube 37) that is fixedly coupled to the head (spring cap 42); a first arm (arm 18) disposed on the shaft (pivot tube 37) for pivoting motion about the pivot axis (axis 33); and a seal (V-ring seal 86) that is received into a seal groove (groove 94) formed about a circumference of the head (spring 

Claim 4 depends from claim 3. Thus, claim 4 include the allowable subject matter in claim 3.

In regards to claim 16, Fischer in view of Replete teach all intervening claim limitations as shown above. Nevertheless, Fisher fail to teach the shaft (smaller diameter 

In regards to claim 18, Kawashima teach all intervening claim limitations as shown above. Yet, Kawashima (which appears to be the closes related prior art to applicant’s claimed invention described in independent claim 17) fail to teach or render obvious, the method for assembling the tensioner further comprising the step of assembling a second arm to the shaft prior to applying an axial preload to the spring, such that the first arm is disposed along the pivot axis between the spring and the second arm. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the attached PTO-892 for complete list of pertinent prior art references made of record by the examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/R.J.D./Examiner, Art Unit 3654                                /MICHAEL R MANSEN/                                                                        Supervisory Patent Examiner, Art Unit 3654